Citation Nr: 0612841	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  05-01 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an esophagus hernia.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel




INTRODUCTION

The veteran had active service from May 1978 to August 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.


FINDING OF FACT

There is no evidence of an esophagus hernia in service or for 
many years thereafter, and no competent evidence of a nexus 
between the disorder and the veteran's period of active 
service from May 1978 to August 1985.


CONCLUSION OF LAW

Service connection for an esophagus hernia is not 
established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

The veteran claims his esophagus hernia was incurred and 
aggravated during military service.  The Board notes that a 
January 1998 upper gastrointestinal X-ray detected a small, 
sliding type hiatal hernia.  However, there is no competent 
medical evidence of a nexus between the hiatal hernia and the 
veteran's period of active service.  Boyer, 210 F.3d at 1353; 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  That 
is, there is simply no medical evidence that relates 
etiologically the hiatal hernia to service.  The veteran's 
personal lay opinion that the disorder is somehow associated 
with service is not competent evidence required to establish 
service connection.  Grottveit, 5 Vet. App. at 93; Espiritu, 
2 Vet. App. at 494.  

Although the veteran contends that there is evidence of 
treatment of a hiatal hernia in his service medical records, 
no such evidence can be found in the records associated with 
his claims folder, which appear complete, providing evidence 
against this claim.  Service medical records note an instance 
of gastrointestinal intolerance to asthma medication, but 
there is no evidence of a chronic gastrointestinal disorder.  
Furthermore, a VA examination conducted in November 1985 
makes no mention of a hiatal hernia or other abdominal 
condition, providing very negative, highly probative, 
evidence against this claim as it indicates that the disorder 
was not indicating following service.  

In conclusion, the Board finds that the preponderance of the 
evidence is against service connection for an esophagus 
hernia.  38 U.S.C.A. § 5107(b).  There is no evidence of any 
esophagus hernia in service or for many years thereafter, and 
no competent evidence of a nexus between an esophagus hernia 
and the veteran's period of service.  Therefore, the Board 
cannot conclude that the evidence is so evenly balanced as to 
require resolution of doubt in the veteran's favor. Id.  The 
appeal is denied.     

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  38 U.S.C.A. § 5103(a).  That is, by letter dated 
April 2004 as well as information provided in November 2004 
statement of the case, the RO advised the veteran of the 
evidence needed to substantiate his claim and explained what 
evidence it was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  In addition, the November 2004 
statement of the case includes the text of the regulation 
that implements the notice and assistance provisions from the 
statute.  

The Board notes that initial notice was provided in the April 
2004 letter, prior to the June 2004 rating decision on 
appeal.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004).  This April 2004 letter explicitly asks the veteran 
to provide any evidence in his possession that pertains to 
the claim.  Id.  Accordingly, the Board finds that the RO has 
provided all required notice.  38 U.S.C.A. § 5103(a);  see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.  § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
393-94 (1993) (where the Board addresses a question that has 
not been addressed by the agency of original jurisdiction, 
the Board must consider whether the veteran has been 
prejudiced thereby).  In that regard, as the Board concludes 
above that the preponderance of the evidence is against the 
veteran's claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  

With respect to the duty to assist, the RO has obtained 
service medical records and VA treatment records.  See 38 
U.S.C.A. § 5103A(d).  In addition, the veteran provided 
private medical records.  The Board acknowledges the 
veteran's request to undergo a VA examination; however, there 
must be some evidence of a causal connection between his 
disability and his service for a VA examination to be 
necessary since a disability alone is not enough.  Wells v. 
Principi, 326 F.3d 1381, 1383-84 (Fed. Cir. 2003).  

The Board finds that the evidence, discussed above, which 
indicates that the veteran did not receive treatment for the 
claimed disorder during service or that there is any 
competent medical evidence showing or indicating a nexus 
between service and the disorder at issue, warrants the 
conclusion that a remand for an examination and/or opinion is 
not necessary to decide the claim.  See 38 C.F.R.  § 3.159 
(c)(4) (2005).  As service and post-service medical records 
provide no basis to grant this claim, and provide evidence 
against the claim, the Board finds no basis for a VA 
examination to be obtained.

As there is no other indication or allegation that additional 
relevant evidence remains outstanding, the Board finds that 
the duty to assist has been met.  38 U.S.C.A.  § 5103A.   

ORDER

Service connection for an esophagus hernia is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


